Case 8:19-cv-00191-WFJ-CPT Document 13 Filed 02/11/19 Page 1 of 2 PageID 156



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


 CHRISTOPH BOREL-DONOHUE,
 Individually and on Behalf of All Others
 Similarly Situated,

                               Plaintiff,             Case No. 8:19-cv-00191-WFJ-CPT

 v.

 WELBILT, INC., HUBERTUS M.
 MUEHLHAEUSER, JOHN O. STEWART and
 HARESH SHAH,

                             Defendants.




            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Christoph Borel-Donohue, by and through his undersigned attorneys, pursuant to Rule

41(a)(1)(A) of the Federal Rules of Civil Procedure, hereby dismisses his claims in the above-
                              Defendants.
captioned lawsuit without prejudice.


Dated: February 11, 2019                            Respectfully submitted,


                                                    /s/ James L. Davidson
                                                    James L. Davidson
                                                    FL. Bar No.: 723371
                                                    GREENWALD DAVIDSON              RADBIL
                                                    PLLC
                                                    5550 Glades Road, Suite 500
                                                    Boca Raton, FL 33431
                                                    Telephone: (561) 826-5477
                                                    Facsimile: (561) 961-5684
                                                    jdavidson@gdrlawfirm.com

                                                    Local Counsel for Plaintiff

                                                    POMERANTZ LLP

                                                1
Case 8:19-cv-00191-WFJ-CPT Document 13 Filed 02/11/19 Page 2 of 2 PageID 157



                                                      Jeremy A. Lieberman (Trial Counsel)*
                                                      J. Alexander Hood II*
                                                      Jonathan Lindenfeld*
                                                      600 Third Avenue, 20th Floor
                                                      New York, New York 10016
                                                      Telephone: (212) 661-1100
                                                      Facsimile: (212) 661-8665
                                                      Email: jalieberman@pomlaw.com
                                                      ahood@pomlaw.com
                                                      jlindenfeld@pomlaw.com

                                                      POMERANTZ LLP
                                                      Patrick V. Dahlstrom*
                                                      10 South La Salle Street, Suite 3505
                                                      Chicago, Illinois 60603
                                                      Telephone: (312) 377-1181
                                                      Facsimile: (312) 377-1184
                                                      Email: pdahlstrom@pomlaw.com

                                                      Attorneys for Plaintiff

                                                      BRONSTEIN, GEWIRTZ
                                                      & GROSSMAN, LLC
                                                      Peretz Bronstein*
                                                      60 East 42nd Street, Suite 4600
                                                      New York, NY 10165
                                                      (212) 697-6484
                                                      peretz@bgandg.com

                                                      Additional Counsel for Plaintiff

                                                      * pro hac vice


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed on February 11, 2019

using the Court’s CM/ECF system, which will send notice to all counsel of record.

                                                             /s/ James L. Davidson
                                                             James L. Davidson




                                                  2
